         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  UNITED STATES OF AMERICA,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-cv-210

                  ANDREA S. NAEL, in her individual capacity; ESTELLE
                  NADEL, in her individual capacity; and EZ ACCOUNTING
                  & TAX SERVICES, LLC,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Amended Order dated January 16, 2020, granting the

                      Government's motions for permanent injunction, judgment is hereby entered closing the case.




            Approved by: ________________________________
                          ______
                              ____
                                 _ ______
                                       _____
                                          ___
                                           _______________




            January 31, 2020                                                    Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
